                    Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 1 of 10
A09! (Rev. 11/1!) Criminal Complaint



                                    United States District Court
                                                              for the

                                                  Northern District of California


                  United States of America
                               V.

                                                                        Case No.
     MIGUEL BRAVO VASQUEZ, FRANCISCO
   HEREDIA, and JOSE ALBERTO CRUZ GARCIA

                                                                 )


                         Defendant(s)
                                                            eft -19 71086 IvlA^f
                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  July 17,2019                in the county of             Santa Clara      in the

     Northern         District of           California       , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C. §§841, 846                          Conspiracy to Distribute Methamphetamlne




         This criminal complaint is based on these facts:

Please see attached affidavit of Lori ladovito.



Approved as to form: Scott Simeon, AUSA



         Sf Continued on the attached sheet.

                                                                                    AC       V
                                                                                            Complainant's signature

                                                                                    HSI Special Agent Lori ladovito
                                                                                             Printed name and title


Sworn to before me and signed in my presence.



                                                                                               Judge's signature

City and state:                         San Jose, CA                       Hon. Virginia K. DeMarchi, U.S. Magistrate Judge
                                                                                             Printed name and title
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 2 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 3 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 4 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 5 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 6 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 7 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 8 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 9 of 10
Case 5:19-mj-71086-MAG Document 1 Filed 07/18/19 Page 10 of 10
